              IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


UNITED STATES OF AMERICA             *
                                     *


           V.                         *              CR 115-059
                                      ★


LEON NATHAN     DAVIS                 *



                                  ORDER




     Pending     before the    Court is   Defendant Leon   Nathan   Davis'

motion to obtain transcripts.         (Doc.   23.)     Defendant requests

copies of transcripts from this case for what appear to be purposes

of preparing an appeal or collateral attack on his conviction.^

However, Defendant has no appeal pending as evidenced by the letter

from the Clerk of Court for the Eleventh Circuit Court of Appeals.




1 Defendant's motion in its entirety, as submitted to the Court of
Appeals:

           I have a need to obtain the Transcripts from the
     above-listed Criminal case number, and understand that
     I am entitled to one free set for the purposes of Appeal.
     As I am filing for my 28 U.S.C. § 2255 Motion, second
     and successive, in your Court, I have a need to obtain
     that first set of Transcripts.
          I would appreciate an Order for the Court District
     Reporter to furnish that first set at no cost for that
     Appeal.   I would prefer to obtain that set as soon as
     possible, to not delay this Court in that § 2244 Motion.
     I thank you in advance for any and all assistance that
     you might render me in this effort, and I look forward
     to receipt of those Transcripts in the near future.

See Doc. 23.
(See id. at 1.)    Neither can the Court find a pending collateral

attack on his conviction.


      The Eleventh Circuit has held that a defendant does not have


a right to a free transcript unless the transcript is necessary to

decide an issue presented in another suit or appeal:

      We hold that a request by a prisoner for access to the
      court files of his underlying criminal conviction is
      premature prior to the filing of a collateral attack on
      that conviction; a prisoner is entitled to access to the
      court files only after he has made a showing that such
      files are necessary to the resolution of an issue or
      issues he has presented in a non-frivolous pending
      collateral proceeding.


Hansen v. United States, 956 F.2d 245, 248 (11th Cir. 1992); see

also Walker v. United States, 424 F.2d 278, 279 (5th Cir. 1970)

("A federal prisoner is not entitled to obtain copies of court

records at Government expense for the purpose of searching the

record for possible error.").

      As visible from the record, Defendant does not have an appeal

or   collateral   attack    pending,   making     his     motion   premature.

Therefore, Defendant's motion (doc. 23) is DENIED.^

     ORDER   ENTERED   at   Augusta,   Georgia,     this              day   of

February, 2020.




                                        J.   RA         HALI/ CHIEF JUDGE
                                        UNITED    :tates    district court
                                       SOUTHERN     DISTRICT OF GEORGIA


2 Defendant may nonetheless make arrangements with the                 court
reporter to pay for copies of the requested transcripts.
